Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/01/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-16 & 19 are rejected under 35 U.S.C. 102(a)(1)as being anticipated  by Wang (US10033934).
Consider claim 1, Wang discloses a vehicular radar sensing system, the vehicular radar sensing system comprising: a radar sensor disposed at a vehicle so as to sense exterior of the vehicle (see Wang, col 1, lines 42-44 disclose vision system or imaging system that capture images exterior of the vehicle); wherein the radar sensor comprises a housing and a printed circuit board (PCB) (see Wang, fig 3 (PCB) and 4B (housing));
wherein the PCB has side perimeter regions along opposite perimeter sides of the PCB and end perimeter regions along opposite perimeter ends of the PCB (see Wang, fig 3); 
wherein the housing comprises a front housing portion and a rear housing portion (see Wang, fig. 5A discloses upper cover 12a (front housing) and lower cover 12b (rear housing) 
wherein the front housing portion comprises side walls; wherein each of the side walls has a slot therealong (see Wang, fig. 4C); 
wherein, with the side perimeter regions of the PCB are received in and along respective slots along the side walls of the front housing portion (see Wang, Fig. 4C discloses slots where PCBs 16 and 30 are received); 
wherein, with the side perimeter regions of the PCB received in and along the slots along the side walls of the front housing portion the front housing portion and the rear housing portion are joined together to establish a cavity in which the PCB is disposed (see Wang, fig. 4C discloses front housing and rear housing joined together and create a cavity where PCB are enclosed);
 and wherein the rear housing portion, when joined with the front housing portion, covers an end of each of the slots along the side walls of the front housing portion to preclude removal of the PCB from the slots and from the front housing portion (see Wang, fig. 4C discloses rear housing covers the front housing portion to secure the PCB).
Claim 11 is rejected using the same rationale that was used for the rejection of claim 1.
Consider claim 2, Wang discloses the vehicular radar sensing system of claim 1, wherein an end wall of the front housing portion has an end slot, and wherein an end perimeter region of the PCB is received in the end slot (see Wang fig. 4C discloses slots receiving PCBs in the front housing portion).  
Claim 12 is rejected using the same rationale that was used for the rejection of claim 2.
Consider claim 3,  Wang discloses the vehicular radar sensing system of claim 1, wherein the front housing portion and the rear housing portion are joined via at least one fastener (see fig. 8A discloses fastener 56).   
Claim 13 is rejected using the same rationale that was used for the rejection of claim 3.
Consider claim 4, Wang discloses the vehicular radar sensing system of claim 3, wherein the at least one fastener electrically couples the rear housing portion and circuitry of the PCB (see Wang, col 7,63-67 discloses the connector resilient member 48 is sandwiched between the PCB terminator 36 that carries electrical connector 38 and the lower cover (rear) 12b of the housing and accordingly, the connector resilient member transmits force from the lower cover 12b to the electrical connector to ensure that the electrical connector is firmly seated to the mating electrical connector of the main PCB). 
Claims  14 and 21 are rejected using the same rationale that was used for the rejection of claim 4.
Consider claim 5, Wang discloses the vehicular radar sensing system of claim 1, wherein the rear housing portion comprises a pedestal, and wherein the pedestal is thermally coupled to the PCB to conduct heat away from the PCB and to the rear housing portion (see Wang, fig 5A discloses heat sink 46 that collects and dissipate heat).
Claim 20 is rejected using the same rationale that was used for the rejection of claim 5
Consider claim 6, Wang discloses the vehicular radar sensing system of claim 1, wherein the rear housing portion comprises an opening, and wherein the opening provides for an electrical connector to pass through for electrical connection to a wire harness of the vehicle when the radar sensor is disposed at the vehicle (see Wang, fig. 4C discloses opening 18 through which the electrical connector 38 pass through).  
Claim 15 is rejected using the same rationale that was used for the rejection of claim 6.
Consider claim 7, Wang discloses vehicular radar sensing system of claim 6, wherein the electrical connector is disposed on the PCB and the electrical connector is attached to the rear housing portion after joining the rear housing portion and the front housing portion (see Wang, fig. 4C discloses electrical connector 38 disposed on the PCB 16  and attached to rear housing 12b). 
Claim 16 is rejected using the same rationale that was used for the rejection of claim 7.
Consider claim 8, Wang discloses vehicular radar sensing system of claim 1, wherein the radar sensor comprises a plurality of PCBs, and wherein the perimeter regions of each PCB of the plurality of PCBs are received in respective slots of the front housing portion (see Wang, fig. 4C discloses two PCBs 16 and 30 in the front housing portion 12a).
Consider claim 19, Wang A vehicular radar sensing system, the vehicular radar sensing system comprising:  1031993225.1a radar sensor disposed at a vehicle so as to sense exterior of the vehicle (see Wang, col 1, lines 42-44 disclose vision system or imaging system that capture images exterior of the vehicle); wherein the radar sensor comprises a housing and a printed circuit board (PCB)
(see Wang, fig 3 (PCB) and 4B (housing)); 
wherein the housing comprises a first housing portion and a second housing portion (see Wang, fig. 5A discloses upper cover 12a (front housing) and lower cover 12b (rear housing); 
wherein the first housing portion comprises side walls (see Wang, fig. 4C discloses side walls); 
wherein each of the side walls has a slot therealong (see Wang, fig. 4C discloses side walls with slot) ; wherein the side perimeter regions of the PCB are received in and along respective slots along the side walls of the first housing portion (see Wang, Fig. 4C discloses slots where PCBs 16 and 30 are received); wherein an end wall of the first housing portion has an end slot, and wherein an end perimeter region of the PCB is received in the end slot(see Wang, Fig. 4C discloses slots where PCBs 16 and 30 are received);
wherein, with the side perimeter regions and end perimeter region of the PCB received in and along the slots along the side walls and end wall of the first housing portion, the first housing portion and the second housing portion are joined together to establish a cavity in which the PCB is disposed (see Wang, fig. 4C discloses front housing and rear housing joined together and create a cavity where PCB are enclosed);
wherein the first housing portion and the second housing portion are joined via at least one fastener(see fig. 8A discloses fastener 56);
and wherein the second housing portion, when joined with the first housing portion, covers an end of each of the slots along the side walls of the first housing portion to preclude removal of (see Wang, fig. 4C discloses rear housing covers the front housing portion to secure the PCB).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US10033934) in view of Winter (US20140354878A1).
Consider claim 9, Wang fails to disclose the vehicular radar sensing system of claim 1, wherein the front housing portion comprises a plastic material.  
However, Winter discloses the vehicular radar sensing system of claim 1, wherein the front housing portion comprises a plastic material (see Winter para 77 discloses housing that are made from a plastic or polymeric material).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Winter to provide a front housing with plastic material. 
Claim 17 is rejected using the same rationale that was used for the rejection of claim 9.
Consider claim 10, Wang fails to disclose the vehicular radar sensing system of claim 1, wherein the rear housing portion comprises a metallic material.  
However, Winter discloses the vehicular radar sensing system of claim 1, wherein the rear housing portion comprises a metallic material (see Winter, para 60 discloses metallic material is preferred for the rear housing portion).
It would have been obvious at the time of the effective filing date of the application to modify Wang to incorporate the teachings of Winter to provide a rear housing that comprises a metallic material. The motivation would be to provide a housing with heat conducting capabilities , mechanical strength and enhanced EMC shielding capabilities (see Winter, para 60).
 	Claim 18 is rejected using the same rationale that was used for the rejection of claim 10.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648        
                                                                                                                                                                                                /VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648